Citation Nr: 1107681	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability (TDIU). 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1987 to December 
1988.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2008 rating decision by 
a Department of Veterans Affairs (hereinafter VA) Regional Office 
(hereinafter RO).  

In August 2010, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As the resolution of the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for HIV and entitlement to an increased rating for 
depressive disorder could potentially affect the adjudication of 
the claim for TDIU, adjudication of this issue must be deferred 
pending the resolution of those issues.  Harris v Derwinski, 1 
Vet. App. 80 (1991).  This will also afford the RO the 
opportunity to obtain records of VA outpatient psychiatric 
treatment referenced at the August 2010 hearing, with one such 
instance said by the Veteran in testimony to the undersigned as 
being the Monday prior to the August 2010 hearing.  As the Board 
is aware of the existence of such relevant treatment records in 
the possession of VA, they must be obtained in order to fulfill 
the duty to assist the Veteran.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Accordingly, the case is REMANDED for the 
following action:

The Veteran indicates that he was in a VA Vocational 
Rehabilitation program.  A search for these records in July 2009 
by the VBA Buffalo office yielded negative results.  The Veteran 
should be made aware of this and be given an opportunity to 
submit any records that he may have in his possession or provide 
the VA with further information so that any such records can be 
obtained.

Also, the Board notes that additional examinations concerning his 
service-connected psychiatric disorder and cervical spine 
disability is warranted.  These examinations are needed in order 
to assess the impact that these disabilities has on his ability 
to obtain and maintain a substantial gainful employment.

1.  The AMC/RO is to associate all VA 
outpatient treatment reports pertaining to 
service-connected disabilities that have 
not already been associated with the claims 
files, including records from August 2010.  
The AMC/RO should also obtain all records 
pertaining to treatment for HIV that has 
not been associated with the records.

2.  Inform the Veteran that VA Vocational 
Rehabilitation records were not able to be 
obtained in July 2009 and request that he 
provide any records in his possession or 
provide any additional information which 
would assist in obtaining these records.

3.  Schedule the Veteran for examinations 
to ascertain the impact of his service-
connected disabilities (psychiatric and 
cervical spine disability) on his ability 
to obtain and maintain a substantial 
gainful employment.  In this regard, 
orthopedic and psychiatric examinations 
should be scheduled.  The claims folder 
should be reviewed by the examiners.  The 
examiner must evaluate and discuss the 
effect of the Veteran's service-connected 
depressive disorder not otherwise 
specified associated with post traumatic 
cervical strain with right sided reflex 
sympathetic dystrophy and the service-
connected post traumatic cervical strain 
with right sided reflex sympathetic 
dystrophy on his employability.  

The psychiatrist should provide a GAF score 
and an explanation of its meaning.

The examiners should list all impairments 
caused by the service-connected disability 
and then state the type of occupational 
activities which would be prevented due to 
such impairment.  In this regard, the 
examiner should state whether sedentary 
and/or manual employment would be affected 
by the service-connected disability, and 
if so, how.  The rationale for all 
opinions should be provided. 

4.  Thereafter and consistent with the 
resolution of the issues of whether new and 
material evidence has been presented to 
reopen a claim for service connection for 
HIV and entitlement to an increased rating 
for depressive disorder, the claim for TDIU 
must be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran in connection with this claim, 
the Veteran must be provided a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



